Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the Non-Final Office Action based on application 17/260,198 filed with 01/13/2021
Foreign priority to FR1856859 filed 07/24/2018
Claims 1-10 have been cancelled and claims 11-20 are pending and have been examined and fully considered.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. FR1856859, filed on 07/24/2018.
Specification
The abstract of the disclosure is objected to because (See Below):
In line 4-5 please remove “so called” for proper English.
In line 5 please remove quotation marks surrounding heating for aesthetic reasons.

 Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: (See Below)
In page 5 line 4 please change “Figs.” to “figures” for proper formatting. 
In page 5 line 29 please remove “so-that” for proper English
In page 5 line 29 please add “that” between “unit(s)” and “heat(s)” for proper English.
In page 6 line 8-9 please change “the first embodiment” to “Fig. 1” to properly indicate what figure applicant is referring to.
In page 6 line 10 please change “the second embodiment” to “Fig. 2” to properly indicate what figure applicant is referring to. 
In page 6 line 30 and page 7 line 19 please remove phrase “so-called” and quotation marks in “heating” for proper English and formatting.
Appropriate correction is required.
Claim Objections
Claim 11 and claim 20 lines  are objected to because of the following informalities:  
In claim 11 line 4 please remove “so-called” and quotation marks surrounding “heating” for proper English.
In claim 20 lines 1-2 please rephrase “electric pulse discharge device” to “pulsed electric discharge device” for proper claim language and antecedent basis. 
Claim 11 in line 8 and Claim 20 in line 3 recites the limitation "the end". Though it is clear what is meant here, it would be better to say “an end,” so there is no question to antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11, 12, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeny et al (US 20160017663 A1) in view of Weigand (US 2009218 A)

Regarding claim 11, Moeny et al teaches a pulsed electric discharge device in a liquid (see e.g. paragraph 108 lines 1-4, and Title), said device (pulsed electric discharge apparatus; see e.g. paragraph 108 lines 1-4 and Title) comprising: at least one pair of electrodes (high-voltage electrodes; lines 2-4 of Abstract) configured to be immersed in said liquid (see e.g. paragraph 196 lines 1-8 and Fig. 28) and to generate an electric arc (electrical current) in said liquid (see e.g. paragraph 196 lines 1-6) when a predetermined voltage (power applied from pulsed power system; see e.g. paragraph 13 and 14) is applied between said electrodes (see e.g. lines 3-6 in right column on page 4 of specification), at least one heating unit (heat exchanger; see e.g. lines 1-2 paragraph 320) configured to heat a solid for a so-called "heating" duration. The limitation “heating unit configured to heat a solid for a so-called ‘heating’ duration” is a functional limitation. Because of this claims 11 falls in 2114 section II of the MPEP being “Manner of Operating The Device Does Not Differentiate Apparatus Claim From the Prior Art” in this section it states that “’Apparatus claims cover what a device is, not what a device does… A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.’” (See MPEP 2114 section II). Because of this, prior art needs to fully illustrate the ability to heat a liquid for a heating duration using a heating unit. Reference Moeny et al teaches a heating unit (heat exchanger ; see e.g. lines 1-2 paragraph 320) that takes in liquid (mine water; see e.g. paragraph 320) to cool parts of the apparatus (see e.g. paragraph 320). Although heating unit (heat exchanger; see e.g. lines 1-2 paragraph 320) teaches liquid used to cool the apparatus a it can easily heat the apparatus if needed as a heat exchanger has the capability of heating a liquid. 

Further regarding claim 11 Moeny et al teaches at least one discharge unit (pulsed power system; see e.g. paragraph 13) configured to apply a discharge voltage (voltage waveform; see e.g. paragraph 235, Fig. 33A and 33B) between the electrodes of the at least one pair of electrodes (108/110;see e.g. paragraph 24 lines 4-5, Fig. 33A and 33B), at least one control unit (command control; see paragraph 356 lines 12-21) configured to control the at least one heating unit(command control already monitors the temperature of the fluid systems therefore command control can be modified to control the heating unit heating the fluid and the heating duration), the at least one discharge unit so that said at least one discharge unit applies the predetermined voltage between the electrodes of the at least one pair of electrodes and thereby generates an electrical discharge (see e.g. paragraph 24) in the liquid (see e.g. bottom half of paragraph 235). 

However Moeny et al does not teach a heater, heating a liquid.

Weigand et al teaches at least one heating unit (heater element; see e.g. lines 15-23 on right column of page 2) that heats a liquid (alloy; see e.g. lines 15-23 on right column of page 2)

Both Moeny and Weigand are analogous to one another and the claims because they are in the same field of endeavor as both are teaching a pulsed electric discharge device where both are teaching some sort of solid floating in a liquid s current from electrodes run through it (see e.g. lines 23-29 on page 3 of left column). It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to incorporate a heating unit (heater element) to heat a liquid (alloy) in Weigand et al with Moeny et al because of the advantage of  the heater element, such as an electric resistance, is an inexpensive way to heat liquid (see e.g. lines 37 to 40  right column of page 2)

Regarding claim 12 Moeny et al teaches the device (pulsed electric discharge apparatus; see e.g. paragraph 108 lines 1-4 and Title) according to claim 11 wherein the heating duration is predetermined. The limitation “heating duration is predetermined” is a functional limitation. Because of this claims 12 falls in 2114 section II of the MPEP being “Manner of Operating The Device Does Not Differentiate Apparatus Claim From the Prior Art” in this section it states that “’Apparatus claims cover what a device is, not what a device does… A claim containing a ‘recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.’” (See MPEP 2114 section II). Because of this, prior art needs to fully illustrate a heating unit capable of heating liquid for a predetermined period of time. Reference Moeny et al teaches a heating unit (heat exchanger; see e.g. paragraph 320) an apparatus capable of heating and cooling liquid and a controlling system with a fluid temperature component that monitors temperature (for a period of time) of fluid in apparatus stated in Moeny et al (see e.g. paragraph 356 lines 12-21), inferring that Money has the capability of determining a predetermined time to heat such fluid.  

Regarding claim 17 Moeny et al the device (pulsed electric discharge apparatus; see e.g. paragraph 108 lines 1-4 and Title) according to claim 11, and teaches the power (discharge voltage) from pulse power system can be over 30 kV (see e.g. paragraph 301 line 1-2) and current (discharge voltage) from pulsed power system is at least 1 kV (see e.g. paragraph 16 bottom 11 lines).

Regarding claim 18 Moeny et al teaches the device (pulsed electric discharge apparatus; see e.g. paragraph 108 lines 1-4 and Title) according to claim 11, comprising a single pair of electrodes( high voltage electrodes; see e.g. lines 2-4 of Abstract), a single heating unit (heat exchanger; see e.g. paragraph 320), a single discharge unit (pulsed power system; see e.g. paragraph 13-14), and a single control unit (command control; see paragraph 356 lines 12-21). 

Regarding claim 19 Moeny et al teaches the device (pulsed electric discharge apparatus; see e.g. paragraph 108 lines 1-4 and Title) according to claim 11, comprising a single pair of electrodes (high voltage electrodes; see e.g. lines 2-4 of Abstract), a plurality of heating units (switch heaters; see e.g. paragraph 353 lines 12-14), a plurality of discharge units (pulsed power supply; see e.g. paragraph 24 lines 1-6), and a single control unit (command control; see paragraph 356 lines 12-21).

Regarding claim 20 Moeny et al teaches a method for generating an electric discharge in a liquid (see e.g. all of paragraph 235, Fig. 33A, and 33B)  from the electric pulse discharge device(entire system shown in fig. 33A; see e.g. all of paragraph 235, Fig. 33A, and 33B) according to claim 11, teaches a liquid (see e.g. paragraph 235) in device (see e.g. paragraph 108), and a step of triggering a pulsed electric discharge (high voltage pulse; see e.g. lines 1-4 paragraph 226) (shows a spiker can trigger a high voltage pulse)

However Moeny et al does not teach a step of heating said liquid for a heating duration, at the end of which the liquid has reached a predetermined temperature and once the heating duration has elapsed.

Weigand teaches a heating unit (heat element; see e.g. lines 15-23 on right column of page 2) that heats an alloy (liquid; see e.g. lines 15-23 on right column of page 2) for a heat duration (one alloy reaches desired temperature; see e.g. lines 32-37 in right column of page 2 of 3), and at the end of which the liquid has reached a predetermined temperature and once the heating duration has elapsed (see e.g. lines 32-37 in right column of page 2 of 3)

 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the step of heating said liquid for a heating duration, at the end of which the liquid has reached a predetermined temperature and once the heating duration has elapsed in Weigand et al with Moeny et al due to the advantage of the heating duration allows for liquid to be heated to desired fluidity so that solid can move freely in fluid to be exposed to electro magnet to be excited (see e.g. lines 23-29 page 3 left column).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeny et al and Wiegand et al as applied to claims 11 above, and further in view Large et al (US 2900573 A) and Gauthier et al (US 20080085368 A1).

Regrading claim 13 Moeny et al teaches the device (pulsed electric discharge apparatus; see e.g. paragraph 108 lines 1-4 and Title) according to claim 11, wherein the at least one control unit  (command control; see paragraph 356 lines 12-21), and teaches an apparatus that controls the activation of the discharge unit (see e.g. lines 1-3 paragraph 13). Weigand et al. also teaches of the claimed invention as shown above for Claim 11.

However Moeny and Weigand et al does not teach a counter, a trigger said counter when said at least one control unit activates the at least one heating unit, and the apparatus that controls the discharge unit is actives once counter has reached the heating duration. 

Large et al teaches counter (timer; see e.g. column 1 lines 36-42) in a control unit (control; see lines 37 of column 1), and a timer (counter) that is turned on to monitor the amount of time the welding current is present (see e.g. column 1 lines 39-42) which is produced by the heating unit (see e.g.column1 lines 65-70). This is to allow for data generation of the anode and cathode potential (see e.g. fig. 2 and column 4 lines 20-35).

Both Money and Large and Weigand are analogous to one another and the claims because they both are in the same field of endeavor teaching electric discharge device with the usage of electrodes to create an electrical discharge across a media. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the counter (timer) in a control unit (control), and a timer (counter) that is turned on to monitor the amount of time the welding current is present in Large et al with Money and Weigand due to the advantage of allowing for data generation of the anode and cathode potential (see e.g. fig. 2 and column 4 lines 20-35).

However Large, Money and Weigand does not teach control unit can activate the heating unit. 

Gauthier teaches a control unit (controlling component) that activate at least one heating unit (heating components; see e.g. paragraph 23). This heating component activated by controller allows for controlled heating like intermittent heating (see e.g. paragraph 22 lines 3-4).

Gauthier, Money, Weigand and Large are analogous to one another because all  are in the same field of endeavor teaching an electric discharge device with electrodes to provide an electrical discharge across a media. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the control unit (controlling component) that activate at least one heating unit (heating components; see e.g. paragraph 23) in Gauthier et al with Large and money and Weigand due to the advantage of heating component activated by controller allows for controlled heating like intermittent heating (see e.g. paragraph 22 lines 3-4). 

Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moeny et al and Wiegand et al as applied to claims 11 above, and further in view Gauthier et al (US 20080085368 A1).

Regarding claim 14 Moeny et al teaches the device (pulsed electric discharge apparatus; see e.g. paragraph 108 lines 1-4 and Title) according to claim 11. Weigand also teach of the device as shown above.

However Money and Weigand et al does not teach the heating duration is between 5 and 500 ms.

Gauthier et al teaches a heating duration is between 1 to 100 ms or more (see e.g. last 4 lines in paragraph 43), and ideal range for heating liquid. 

Meony , Weingand and Gauthier are analogous to one another and the claims because they are in the same field of endeavor and both teach an electric discharge device that using heating for a period of time. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 1 to 100 ms range in Gauthier et al with Moeny’s invention due to the advantage of this rate of heat pulse allows for the formation of a stronger bond between the impacting particles of the coating materials and the substrate material as explained by Gauthier et al (see e.g. see last 6 lines of paragraph 10) Gauthier teaches a range of 0.1 to 100 ms which falls completely within the claimed range of 0.1 to 500 ms. 

Regarding claim 15 Moeny et al teaches the device (pulsed electric discharge apparatus; see e.g. paragraph 108 lines 1-4 and Title) according to claim 11, a liquid (204) in between electrodes (202/203) (see e.g. paragraph 196 lines 1-8, paragraph 208, and Fig. 28).

However Moeny et al does not teach at least one heating unit is configured to deliver a heating voltage to heat such liquid in between two electrodes.

Weigand et al teaches a heating element (heating unit) that heats an alloy (liquid) (see e.g. see e.g. lines 15-23 on right column of page 2).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the heating component (heater element) to heat liquid in Weigand et al with Moeny et al because of the advantage of the heater element, such as an electric resistance, is  an inexpensive and cheap way to heat liquid, allowing liquid to be fluid enough solid tube to submerge and maneuver around (see e.g. lines 23-29 page 3 left column).

However Weigand and Moeny do not teach least one heating unit is configured to deliver a heating voltage.

Gauthier teaches at least one heating unit (heating component) is configured to deliver a heating voltage (see e.g. first sentence in paragraph 24) because it allows for the advantage of intermittent heating (see e.g. paragraph 77). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the at least one heating unit (heating component) is configured to deliver a heating voltage in Gauthier et al with Weigand and Moeny due to the advantage of the heating voltage allows for intermittent heating (see e.g. paragraph 77)

Regarding claim 16 Money and Weigand  et al teaches the device (pulsed electric discharge apparatus; see e.g. paragraph 108 lines 1-4 and Title) according to claim 15. Weigand et al. also teach of the claim as shown above.

However money and Weigand et al does not teach wherein the heating voltage is between 0.1 and 5kV.

Gauthier teaches PPPS - pulsed preheating pulsed surface coating applies (heating unit) a frequency of 0.1 to 1000 Hz (heating voltage) (approximately 0.4 V to 4.4kV)(see e.g. paragraph 12).  As higher/faster speed (frequency) of the PPPC (equivalent to PPPS) system relevant to substrate and forced cooling of the substrate will lead to higher quench rate (last 5 lines of paragraph 57). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the 0.1 to 1000 Hz range in Gauthier et al with Moeny’s and Weigands invention due to the advantage of) higher/faster speed (frequency) of the PPPC (equivalent to PPPS) system relevant to substrate and forced cooling of the substrate as it will offer the advantage of leading to higher quench rate (last 5 lines of paragraph 57). Gauthier teaches a range of 0.1 to 1000 Hz which falls completely within the claimed range of 0.1 to 5kV).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
	US 6086684 A – teaches a pulsed electric discharge device, with electrodes, and heater.
	US 3258402 A – teaches a pulsed electric discharge device, with electrodes, heat exchanger, and controller.
	US 20050264217 A1 – teaches an electric discharge device, with electrodes, heater, and controller, and timer. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L TRAN whose telephone number is (571)272-7576. The examiner can normally be reached Monday to Friday from 8:00 am EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/V.L.T./Examiner, Art Unit 4172                                                                                                                                                                                                        
/REBECCA M FRITCHMAN/Primary Examiner, Art Unit 1797